Citation Nr: 0805582	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  06-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition as a surviving spouse of the 
veteran for purposes of establishing dependency and indemnity 
compensation (DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1979.  His death occurred in March 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran and the appellant were legally divorced as of 
November [redacted], 1991.  

2.  The veteran died in March 1993. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits.  
38 U.S.C.A. §§ 101(3), 103(c) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.102, 3.206 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).



Analysis

The appellant claims entitlement to DIC, death pension, 
and/or accrued benefits.  The Board must first determine 
whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving these 
VA benefits.  

Generally, to be entitled to VA benefits as a "surviving 
spouse" of a veteran, a claimant must: (1) be of the 
opposite sex of the veteran; (2) have been the veteran's 
spouse at the time of the veteran's death; (3) have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death; and (4) not have 
remarried or, since the veteran's death, been living with 
someone and holding herself out openly to the public as the 
spouse of another person.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c) (West 
2002); 38 C.F.R. 
§ 3.1(j)(2007).  A valid marriage may be established by 
various types of documentary evidence together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected.  38 C.F.R. § 3.206.

In this case, the relevant evidence includes a May 2005 VA 
Form 21-534 (Application For Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable)), wherein the appellant indicates that she and 
the veteran were married in April 1960 and divorced in 
November 1991.  

The record also contains an Order from the State of North 
Carolina, County of Harnett, which shows that a decree of 
absolute divorce between the appellant and the veteran was 
entered by judgment on November [redacted], 1991.  The veteran's 
death certificate from the State of North Carolina lists 
March 1993 as the date of death.  The veteran's marital 
status was listed as divorced.  

Based on the evidence delineated above, which is not disputed 
by the appellant, it is clear that the veteran and appellant 
were divorced at the time of the veteran's death in March 
1993.  Therefore, the appellant does not meet the 
requirements of recognition as the veteran's surviving spouse 
and her claim must be denied.  

The Board notes the appellant has indicated that during her 
marriage to the veteran he was verbally and physically 
abusive to her, and that this necessitated the divorce in 
November 1991; however, the legal criteria governing one's 
status as a surviving spouse are clear and specific, and the 
Board is bound by them.  In this case, they do not provide a 
basis upon which a favorable decision can be rendered.  The 
law in this case is dispositive; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for purposes of establishing DIC, death pension, and 
accrued benefits, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


